Title: From Thomas Jefferson to William Small, 20 January 1809
From: Jefferson, Thomas
To: Small, William


                  
                     Jan. 20. 09.
                  
                  Th: Jefferson presents his compliments to mr Small, and having imported from England the last year a fine circle of reflexion on the principles of Hadley, the Hadley’s sextant which mr Small was so kind as to take to repair or exchange for him, becomes unnecessary to him; and it will be a great gratification if mr Small will accept of it, which he now prays him to do as a token of his esteem.
               